DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Amendment
	Applicant’s Remarks are acknowledged and have been considered; Applicant’s Amendment to claim 1 is acknowledged and has been considered. 

Status of Claims
	Claims 1-10 are pending in the application; claims 3-4, 6, and 8-10 were previously withdrawn. 
	Claims 1-2, 5, and 7 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai et al. (US 2008/0163131 A1, hereinafter "Hirai").
	Regarding claim 1, Hirai discloses: 
An ultrasound diagnosis apparatus capable of receiving an operation instruction via a touch panel ("touch screen 2 is an input device in which a user touches the display screen 21 having a predetermined size with his or her five fingers F1 to F5, for example, thereby allowing the user to instruct the computer device 3 connected to the touch screen 2 to execute a predetermined function" Hirai: [0080]), the apparatus comprising:
a storage configured to store association information ("memory device 4 stores GUI component data" Hirai: [0082]) in which operation instructions are each associated with a finger type ("predetermined function is assigned" Hirai: [0026]); and
processing circuitry ("computer device 3 typically includes at least a processor" Hirai: [0081]) configured to

perform one of the operation instructions associated with the finger type identified based on the association information ("function executing section for executing a function assigned to the GUI component which is specified by the contact finger determining section" Hirai: [0019]),
wherein the processing circuitry ("a processor" Hirai: [0081]) is further configured to
detect coordinates of positions of a plurality of fingers of one hand that are touching the touch panel ("finger position detecting section 32 detects a coordinate value indicating a position of each of the fingers F1 to F5 of the user, which are placed on the display screen 21 " Hirai: [0085]),
identify finger type of each of the fingers based on a comparison of the detected coordinates of the positions of the fingers with a positional relationship of the fingers ("finger identifying section 33 acquires the group of current position coordinate values acquired by the finger position detecting section 32, thereby identifying a thumb F1, a forefinger F2, a middle finger F3, a ring finger F4 and a little finger F5, to which the current position coordinate values respectively correspond, i.e., identifying finger types to which the current position coordinate values respectively correspond (step S34)" Hirai: [0093], Fig. 3), and
compare coordinates of a position of one of the fingers that is released from the touch panel ("instead of executing a function when a finger contacts one of the GUI components, the function may be executed when the finger of the user is removed" Hirai: [0158]) and then touches the touch panel again with the detected positions of the plurality of fingers to identify finger type of the finger ("in the computer device 3, the component assigning section 34 receives an identification result, determined by the finger identifying section 33, that is the current position coordinate value of the thumb F1, the current position coordinate value of the forefinger F2, the current position coordinate value of the 
while other fingers remain on the touch panel (The detected positions of the plurality of fingers, as well as the finger types of each of those fingers, are found based on the current position coordinate values, as described above. In Hirai's invention, these detected positions of the plurality of fingers are referred to as a current assignment state (step S35). Based on acquiring a current assignment state, the coordinates of the position of each of the plurality of fingers is known and retained. Thus, if one of the fingers is to be released from the touch panel, while the other fingers remain on the touch panel, then the released finger would be able to be easily recognized by the system by simply determining which of the five position coordinate values is missing from the touch panel. This could be done with any of the five fingers, with the finger that is released from the touch panel being identified in a process of elimination manner).
	Regarding claim 7, Hirai discloses: 
The ultrasound diagnosis apparatus of claim 1, wherein the processing circuitry is further configured to display the association information on a display ("a display controlling section for displaying the GUI image generated by the image generating section on a display screen" Hirai: [0005]).
	Although Hirai does not explicitly disclose an ultrasound diagnosis apparatus, the system taught by Hirai nonetheless anticipates the present invention, as it discloses each and every limitation of the elected claims. Furthermore, Hirai makes no mention that the invention would be unable to function with or be used in combination with a medical imaging device, such as an ultrasound apparatus. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Chiang et al. (US 2014/0121524 A1, hereinafter "Chiang").
Regarding claims 2 and 5, Hirai discloses: 
The ultrasound diagnosis apparatus of claim 1, as described above. 
Regarding claims 2 and 5, Hirai remains silent on: 
wherein the operation instructions include a switch instruction for turning on and off touch typing operation, 
and the processing circuitry is further configured to perform one of the operation instructions associated with the finger type identified based on the association information when the touch typing operation is turned on; 
wherein the processing circuitry is further configured to display a cursor on a display,
the operation instructions include a move instruction to move the cursor, 
and when the finger type identified is associated with the move instruction, the processing circuitry move display position of the cursor according to movement of the finger.
However, in a similar invention in the same field of endeavor, Chiang teaches: 
wherein the operation instructions include a switch instruction for turning on and off touch typing operation ("user can actuate a virtual keyboard" Chiang: [0199]), 
and the processing circuitry is further configured to perform one of the operation instructions associated with the finger type identified based on the association information when the touch typing operation is turned on ("user can actuate a virtual keyboard allowing the user to enter alphanumeric characters in different touch activated fields" Chiang: [0199]); 
wherein the processing circuitry is further configured to display a cursor on a display ("the user can obtain a cursor 607 (see FIG. 6B) by employing a double tap gesture (see, e.g., the double tap gesture 310; FIG. 3A) on the surface 105 of the touch screen display 104" Chiang: [0093]),

and when the finger type identified is associated with the move instruction, the processing circuitry move display position of the cursor according to movement of the finger ("thereby moving the cursor 607 to a desired location on the touch screen display 104" Chiang: [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface system disclosed by Hirai, by including elements of the tablet ultrasound system as taught by Chiang. One of ordinary skill in the art would have been motivated to make this modification because "conventional medical ultrasound imaging equipment that employ such keyboards and/or knobs can be bulky, and therefore may not be amenable to portable use in hospital and/or field locations" (Chiang: [0004]). Therefore, it would be desirable to "utilize a tablet touchscreen display operative to control imaging and display operations without the need for using traditional keyboards or controls" (Chiang: Abstract).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793          

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793